Citation Nr: 0326362	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  98-04 998A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an increased rating for residual numbness, 
sensory residuals of sciatic nerve injury due to right hip 
surgery, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residual muscle 
weakness, motor residuals of sciatic nerve injury due to 
right hip surgery, currently evaluated as 10 percent 
disabling.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1946 to January 
1948.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The case subsequently was transferred to the RO in 
Columbia, South Carolina, and that office forwarded the 
appeal to the Board.

Historically, after a May 1996 VA orthopedic examination, a 
June 1996 rating decision granted service connection for 
numbness of the right peroneal nerve, secondary to VA right 
hip surgery (under the provisions of 38 U.S.C.A. § 1151) 
and assigned a 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8523 (anterior tibial (deep peroneal) nerve).  
Following an August 1997 claim for an increase in the 
evaluation, and a November 1997 VA general medical 
examination, the February 1998 rating decision appealed 
denied a higher rating.  

The Board remanded the case to the RO in June 1999 for 
further development and consideration.  Part of that 
development was having the veteran reexamined.  And he 
underwent a VA neurological examination in September 1999.  
A January 2001 RO decision granted a separate 10 percent 
rating for residual muscle weakness and motor residuals of a 
right sciatic nerve injury under Diagnostic Code 8520, in 
addition to continuing the 10 percent rating for the residual 
numbness and sensory residuals of the right sciatic nerve 
injury under Diagnostic Code 8720.

The veteran more recently underwent another VA neurology 
examination in April 2002.  And the Board again r remanded 
the case to the RO in April 2003.  After an April 2003 VA 
orthopedic examination and a May 2003 VA neurological 
examination, the separate 10 percent ratings were continued.  
The veteran since has continued with his appeal for higher 
ratings, and these are the two issues currently before the 
Board.


FINDINGS OF FACT

1.  The veteran has no more than mild sensory impairment of 
the anterior tibial, i.e., deep peroneal, nerve.  

2.  The veteran has no more than mild motor weakness of the 
muscle innervated by the anterior tibial, i.e., deep 
peroneal, nerve.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating in excess of 10 
percent for the sensory residuals of the sciatic nerve injury 
due to the right hip surgery.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8523 
(2002).  

2.  The criteria are not met for a rating in excess of 10 
percent for the motor residuals of the sciatic nerve injury 
due to the right hip surgery.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8523 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law.  And 
implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The veteran was notified of the VCAA in an April 2001 VARO 
letter.  In response he stated in VA Form 21-4138, Statement 
in Support of Claim, in June 2001 that he had received only 
VA treatment.  Those records have been obtained.  Moreover, 
after the case was remanded in June 1999, he was afforded VA 
neurology examinations in September 1999 and April 2002.  
After the case again was remanded in April 2003, he was 
afforded additional VA medical examinations in April and May 
2003.  Queries posed in the April 2003 remand were answered 
in those examinations.  So there are medical opinions of 
record discussing the severity of the conditions at issue, 
which is the dispositive concern to decide the appeal.  
38 U.S.C.A. § 5103A(d).

The veteran also testified at a hearing in November 1998 in 
support of his claims.  And the more recent statements and 
correspondence from him and his representative do not make 
reference to or otherwise mention any additional treatment 
from other sources (e.g., private or non-VA, etc.).

In a decision recently promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this particular appeal the April 2001 VCAA letter and a 
subsequent letter in April 2003 requesting any additional 
evidence both asked that the veteran submit any such evidence 
within 60 days.  But each letter also stated that if the 
information or evidence was received within one year of the 
letter, and it was eventually decided that he was entitled to 
the claimed benefit, the RO would be able to pay him from the 
date of receipt of his claim.  Therefore, despite the 
language in the April 2001 and April 2003 letters requesting 
the submission of evidence within 60 days, the veteran also 
was informed that he still had a full year to respond to the 
VCAA notices, in keeping with the holding in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding his appeal 
without first remanding his case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  



The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild or, at most, the moderate degree.  
Note to 38 C.F.R. § 4.124a (2002).  

Incomplete paralysis, neuritis or neuralgia of the sciatic 
nerve, warrants a 10 percent rating when mild; a 20 percent 
rating when moderate; a 40 percent rating when moderately 
severe; and a 60 percent rating when severe with marked 
muscular atrophy.  An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve with the foot 
dangling and drops, no active movement possible of muscles 
below the knee, knee flexion weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2002).  

Incomplete paralysis, neuritis or neuralgia of the external 
popliteal (common peroneal) nerve, warrants a 10 percent 
rating when mild; a 20 percent rating when moderate; and a 30 
percent rating when severe.  A 40 percent rating is warranted 
for complete paralysis with foot drop and slight droop of the 
first phanlanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phanlanges of toes is 
lost; abduction of foot is lost, adduction weakened; 
anesthesia covers the entire dorsum of the foot and toes.  
38 C.F.R. § 4.124a, DCs 8521, 8621, 8721 (2002).  



Incomplete paralysis, neuritis or neuralgia of the 
musculocutaneous (superficial peroneal) nerve, warrants a 
noncompensable, i.e., 0 percent rating when mild; a 10 
percent rating when moderate; and a 20 percent rating when 
severe.  A 30 percent rating is warranted for complete 
paralysis with eversion of the foot being weakened.  
38 C.F.R. § 4.124a, DCs 8522, 8622, 8722 (2002).  

Incomplete paralysis, neuritis or neuralgia of the anterior 
tibial (deep peroneal) nerve, warrants a noncompensable 
rating when mild; a 10 percent rating when moderate; and a 20 
percent rating when severe.  A 30 percent rating is warranted 
for complete paralysis with dorsal flexion of the foot lost.  
38 C.F.R. § 4.124a, DCs 8523, 8623, 8723 (2002).  

VA is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, is 
supportive or is in relative equipoise (i.e., about evenly 
balanced), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then the claim 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Here, the impairment is shown to involve a distal portion of 
the sciatic nerve.  An April 1998 VA electromyograph (EMG) 
found that it was particularly the peroneal and tibial 
divisions of the sciatic nerve that were involved.  In other 
words, the references to the sciatic nerve are actually 
references to the more distal divisions of that nerve as 
shown by the April 1998 VA EMG.  

Separate ratings already have been assigned for the sensory 
impairment and for the motor impairment stemming from the 
initial injury.  And it is equally clear, from the veteran's 
testimony, that after his initial 1991 right hip surgery he 
took physical therapy for only a few weeks and used a brace 
for right foot drop for only a few months (pages 3 and 4 of 
the transcript of the November 1998 RO hearing).  The 
November 1997 VA examination also shows that he has had no 
complications from a 1995 stroke-which, if he did, possibly 
might have an impact on the rating of his service-connected 
disabilities at issue.

Sensory Impairment

Because a separate rating is assigned for motor impairment, a 
rating based solely on the sensory impairment may not exceed 
the rating for, at most, moderate sensory impairment.  This 
is the case here since a separate rating is assigned for 
neurological impairment of motor function.  During VA 
hospitalization in May and June 1998, when the veteran 
underwent revision of the right hip arthroplasty, he had 
decreased sensation of the dorsum of his right foot.  This 
was reported to be only a splotchy sensory loss on VA 
examination in September 1999.  It must also be noted that 
sensation above the knee is normal, as found on 
VA examination in April 2002, when there was only minimal 
neuropathy as shown by a high-stocking decreased in primary 
sensation of the right lower extremity.  

It was the VA examination in April 2003 which found that the 
decreased sensation was specifically in the distribution of 
the deep peroneal and superficial peroneal nerves.  The VA 
examination in May 2003 found hypesthesia with decreased 
pinprick and vibratory sensation.

Accordingly, the veteran now has the highest rating 
assignable for sensory loss of either the musculocutaneous 
(superficial peroneal) nerve or the anterior tibial (deep 
peroneal) nerves.  

Motor Impairment

The VA examination in May 2003 found that the veteran had 
approximately 20 percent weakness of the muscles innervated 
by the anterior tibial (deep peroneal) nerve, causing 
weakness in extension, thus putting him at greater risk for 
tripping.  The VA examination in November 1997 noted that he 
had a slight right-sided limp.  The April 1998 VA EMG found 
only mild denervation of the right anterior tibial muscle.  
The VA examination in September 1999 noted that he walked 
with the aid of a cane, but again described the weakness as 
being only mild.  And while right ankle jerk was absent, 
there was no definite atrophy.  Similarly, VA examinations 
in April 2002 and April 2003 found, in substance, only mild 
weakness.

Accordingly, even if the motor impairment were to be 
evaluated more favorably under Diagnostic Codes 8520 or 8521, 
sciatic and external popliteal (common peroneal) nerves, a 
rating in excess of 10 percent for mild motor impairment 
would not be warranted.  

Extra-schedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized for treatment of them.  
The vast majority of his treatment and evaluation has been on 
an outpatient basis, as opposed to as an inpatient.  And his 
disorders have not caused marked interference with his 
employment, i.e., beyond that contemplated by the separate 
ratings assigned.  Nor is application of the regular 
schedular standards otherwise rendered impractical.  
Admittedly, the veteran's symptoms (numbness, weakness) and 
resulting functional impairment may hamper his performance in 
some respects; that certainly is to be expected.  But there 
is no objective indication that his level of impairment would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Since, for the reasons stated, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  




ORDER

The claim for an increased rating for residual numbness, 
sensory residuals of sciatic nerve injury due to right hip 
surgery, is denied. 

The claim for an increased rating for residual muscle 
weakness, motor residuals of sciatic nerve injury due to 
right hip surgery, also is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



